Citation Nr: 9919238	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  94-35 271	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder.

2.  Entitlement to service connection for a jaw disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The veteran and his wife
ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service in the Navy from 
August 1960 to August 1964.  He had several subsequent years 
of Air Force reserve service.  He was called to active duty 
in November 1990 and he was discharged in June 1991.  During 
this period, he had service in the Persian Gulf.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a September 1992 rating decision by the RO which denied 
service connection for pulmonary, jaw, back and right 
leg/knee disorders.  In February 1997 and December 1997, the 
Board remanded the case to the RO for further development.

In September 1992, the RO denied service connection for chest 
pain.  The veteran filed a notice of disagreement in October 
1992; a statement of the case was issued in November 1992; 
and he filed a substantive appeal in December 1992.  In 
January 1993, the veteran withdrew his claim of service 
connection for chest pain.  Thus, the issue is not before the 
Board.  38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 20.200, 20.202, 20.204 (1998).

The claims of service connection for pulmonary and right knee 
disorders will be discussed in the remand which follows the 
decision below.


FINDINGS OF FACT

1.  No competent evidence has been submitted to show that the 
veteran's current jaw disorder (loss of occlusion in the left 
posterior quadrant) was incurred in service.

2.  The veteran has a chronic low back disorder which was 
first manifested in service.


CONCLUSIONS OF LAW

1.  The claim of service connection for a jaw disorder is not 
well grounded.           38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1998).

2.  A low back disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records from the veteran's first period of 
service are negative for a jaw or back disorder.  
Examinations in August 1962, July 1964 and August 1964 showed 
that he had a normal musculoskeletal system. 

In June 1981, the veteran was on inactive duty training when 
he injured his back trying to lift a box of cargo.  He 
complained of low back pain.  It was determined that the 
veteran's injury was incurred in the line of duty.  The 
remainder of the veteran's reserve medical records are 
negative for any treatment, complaints or diagnosis of a back 
disorder.  The reserve records are also negative for any 
complaints or findings regarding a disability of the jaw.

Service medical records from the veteran's second period of 
service show that in April 1991, he was placed on light duty.  
However, the reason for this was not recorded.  Physical 
examination in June 1991 revealed obesity, but was otherwise 
unremarkable.  The veteran gave a history of low back pain 
prior to active duty.  He also gave a history of injuring his 
back in the Navy.  Another report from June 1991 reveals that 
the veteran related that he pulled his back two times.  June 
1991 X-ray studies of the lumbosacral spine showed partial 
transition of S1 and minimal degenerative arthritis changes 
throughout the lumbar spine.  June 1991 X-ray studies of the 
thoracic spine revealed scoliosis and osteoarthritis changes. 

An August 1991 outpatient treatment report shows that the 
veteran reported that he pulled his back the previous day 
moving a tool box.  Muscle strain was diagnosed.  A couple of 
weeks later, the veteran continued to complain of low back 
pain.  On August 1991 Agent Orange examination, spine 
examination was negative. 

In March 1992, the veteran filed a claim of service 
connection for jaw and back disorders.

On April 1992 VA dental examination, the veteran stated that 
he was activated for Desert Storm in November 1990.  He 
stated that he had a history of back problems.  He also 
stated that he fell on his face and broke some teeth during 
Desert Storm.  Dental examination revealed gingivitis with 
mild periodontitis and loss of occlusion in the mandibular 
left posterior quadrant.

On VA general medical examination in April 1992, the veteran 
stated that his lower back discomfort had its onset with 
lifting and heavy work in Saudi Arabia.  He stated that the 
problem persisted and flared in association with heavy 
lifting and labor.  He related that each flare-up of lumbar 
back discomfort resolved with rest over a three to five day 
period of time.  The diagnosis was lumbar back strain.  April 
1992 X-ray studies of the lumbar spine revealed minimal 
osteophytosis.

At a January 1993 RO hearing, the veteran asserted that he 
had jaw and back disorders as a result of his active service 
in Desert Storm/Desert Shield from November 1990 to June 
1991.  He stated that before his period of active duty from 
1990 to 1991, he did not have back or jaw problems.  The 
veteran's wife testified that she was a licensed practical 
nurse, and that the veteran did not have a jaw or back 
disorder prior to his service in 1990 to 1991.  The veteran 
stated that in Saudi Arabia he fell off a ladder, hit his 
jaw, and broke two or three teeth.  He stated that his 
temporomandibular joint (TMJ) was dislocated and that he had 
to massage it back into position.  He stated that he was 
given pain killers.  He reported that he injured his back in 
the same accident and was placed on light duty as a result.  
He stated that he had previously injured his lower back in 
1974 when he was in a car accident.  He stated that 6 to 7 
months following the accident his back was "o.k.". 

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110 1131; 38 C.F.R. § 3.303.  

A veteran will be considered to have been in sound medical 
condition upon entrance into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior to service, and was 
not aggravated during service. 38 U.S.C.A. § 1111, 1137; 38 
C.F.R. § 3.304.

The preliminary requirement in a claim of service connection 
is that the applicant must submit evidence sufficient to 
justify a belief by a fair and impartial individual that he 
has presented a well-grounded claim.  38 U.S.C.A. § 5107(a).  
A well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  If a claim is not well grounded, the VA has no duty 
to assist the veteran in developing pertinent facts, and the 
claim must be denied.  Id.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995).
Service Connection for a Jaw Disorder

The veteran contends that he has a jaw disorder which was 
incurred in service.  He asserts that he injured his jaw when 
he fell off a ladder while in Saudi Arabia. 

The Board notes that the veteran's service medical records 
are negative for a jaw disorder.  The records are also 
negative for evidence of a fall from a ladder or a jaw 
injury.  Even if the record supported a finding that the 
veteran injured his jaw in a fall in service, he has not 
submitted any competent medical evidence showing that such 
injury is related to any current loss of occlusion in the 
mandibular, left posterior quadrant.  His assertion to this 
effect is insufficient evidence of a medical nexus, since as 
a layman he is not competent to offer an opinion regarding 
medical causation.  Grottveit, supra.  Since the veteran has 
not submitted any competent medical evidence showing that his 
current jaw disorder is related to service, the claim must be 
denied as not well grounded.

Service Connection for a Back Disorder

Arthritis will be presumed to have been incurred in service 
if it is manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The veteran asserts that he has a low back disorder which was 
incurred in service.  He asserts that he injured his back 
when he fell off a ladder in Saudi Arabia. 

Service medical records from the veteran's first period of 
active service, from 1960 to 1964 are negative for a back 
disorder.  In 1981, while on inactive duty training, the 
veteran injured his back.  There are no other Reserves 
records which show any complaints or findings referable to a 
back disorder.  

The veteran is presumed to have been in sound condition upon 
being called to active duty in 1990, except for defects noted 
on entrance examination.  The record does not include an 
entrance examination report for his second period of active 
service.  Thus, he must be presumed to have been in sound 
condition upon entrance in 1990 unless there is clear and 
unmistakable evidence to the contrary.  Such clear and 
unmistakable evidence has not been submitted in the instant 
case.  A service medical record from June 1991, which appears 
to be a report of the veteran's discharge examination, shows 
that he indicated he pulled his back on two occasions.  He 
also gave a history of low back pain preceding active duty.  
June 1991 X-ray studies of the lumbar spine revealed minimal 
degenerative arthritis changes.  In August 1991, shortly 
after service discharge, the veteran was treated for a muscle 
strain of the low back.  On April 1992 VA examination, the 
veteran complained of back pain and lumbar back strain was 
diagnosed.  April 1992 X-rays of the lumbar spine revealed 
minimal osteophytosis.  The veteran testified at a 1993 RO 
hearing that he injured his back in a car accident in 1974, 
but that he fully recovered from such injury.

Based on the circumstances in the instant case, the Board 
finds that the claim of service connection for a back 
disorder is well grounded.  38 U.S.C.A. § 5107(a).  The 
veteran gave a history of injuring his back prior to active 
service.  Nevertheless, he has testified that this resolved, 
there is no clear and convincing evidence that he reentered 
service with a back disability.  A low back injury on 
inactive duty training is documented, and a chronic back 
disorder was first noted during active service in June 1991.  
Based on this evidence, the Board finds it reasonable to 
conclude that a low back disorder was incurred in service and 
that service connection for such disorder is warranted. 


ORDER


Service connection for a jaw disorder is denied.

Service connection for a low back disorder is granted.


REMAND

With respect to service connection for a right knee disorder, 
the Board finds that this claim is well grounded, but that 
further evidentiary development is necessary.  The Board 
notes that a June 1991 examination report shows that the 
veteran indicated that he twisted his knee.  It was not 
recorded whether the injury was to the right or left knee.  
Examination of the knee in June 1991 revealed no swelling, 
warmth or tenderness.  Outpatient treatment reports from July 
1991 to March 1992 are negative for any complaints or 
findings regarding the right knee.  In fact, an August 1991 
examination of the lower extremities was negative.  When he 
was examined by VA in April 1992, the veteran provided a 
history of right knee pain after he jumped into a fighting 
hole in Saudi Arabia.  He stated that now certain twisting 
movements would cause a burning sharp pain in the right knee 
and that such pain was associated with slight swelling which 
resolved over three to five days with less use.  The VA 
examiner diagnosed musculoskeletal injury of the right knee, 
probable medial cruciate ligament injury.  

The evidence in the instant case raises the question as to 
whether the veteran currently has a right knee disorder which 
is related to service.  As the Board cannot exercise its own 
medical judgment, a VA orthopedic examination to include an 
opinion as to the etiology of any right knee disability is 
indicated.  Colvin v. Derwinski 1 Vet.App. 180 (1991).

Turning to the veteran's claim of service connection for a 
pulmonary disorder, the Board notes that the veteran's main 
complaint is of shortness of breath which he claims had its 
onset in Saudi Arabia.  He alleges that while in Saudi Arabia 
he inhaled much heavy dust and oil smoke.  Service medical 
records show that in April 1991, the veteran was seen for a 
persistent cough and blood in his sputum for approximately 2 
months.  No diagnosis was given.  A June 1991 service medical 
report shows that the veteran related a history of being 
exposed to constant smoke from oil fires in Kuwait.  After 
service, in July 1991 the veteran underwent pulmonary 
function testing which showed mild restrictive airways.  
Reports from 1992 show a diagnosis of mild restrictive and 
mild obstructive disease.  In 1992, Dr. K. Scott Miller 
raised the question as to whether the veteran's shortness of 
breath is due to restrictive pulmonary functions or to 
cardiovascular unfitness and obesity.  

The Board finds that the record fails to clearly identify the 
cause of the veteran's restrictive and obstructive disease 
process and does not clearly articulate the etiology of his 
pulmonary complaints.  Given these circumstances, the Board 
finds that further VA pulmonary examination is indicated.

In view of the foregoing, these claims are REMANDED to the RO 
for the following:

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have treated him for right 
knee and pulmonary problems since June 
1991; the RO should obtain any related 
treatment reports which are not already 
of record.

2.  The veteran should be scheduled for a 
VA orthopedic examination for the purpose 
of determining all disability of the 
right knee.  The examiner should also 
offer an opinion as to whether such 
disability is related to the knee injury 
reported by the veteran in service.

3.  The veteran should also be afforded a 
VA pulmonary examination to determine the 
etiology of all his pulmonary defects and 
complaints.  All tests deemed necessary 
by the examiner should be conducted.  The 
claims folder, including a copy of this 
REMAND must be reviewed by the examiner 
in conjunction with the examination.  

(a) The examiner must specifically 
report the existence of all 
pulmonary defect(s).  If the veteran 
is found to have an obstructive or 
restrictive pulmonary disorder, the 
underlying disease process must be 
identified on the examination 
report.

(b)  The examiner should provide 
details about the onset and etiology 
of all of the veteran's pulmonary 
disorder(s) and symptoms, to include 
his reported symptom of having 
shortness of breath. 

(c)  With respect to the veteran's 
complaints of shortness of breath, 
the examiner should determine if 
there are any objective medical 
indications that the veteran is 
suffering from such complaint. 

(d)  The examiner should detail 
which symptoms (including shortness 
of breath), abnormal physical 
findings, and/or abnormal laboratory 
test results are attributed to a 
known clinical diagnosis.  If there 
are symptoms, abnormal physical 
findings, and/or abnormal laboratory 
test results which are not 
attributed to a known clinical 
diagnosis, the examiner should so 
state in the examination report.  
Moreover, if the veteran's 
complaints or symptoms cannot be 
attributed to a known clinical 
diagnosis, the examiner should opine 
as to (i) whether the complaint or 
symptom was incurred during active 
service during the Gulf War, or (ii) 
whether the complaints or symptoms 
were caused by a supervening 
condition or event that occurred 
between the veteran's most recent 
departure from service during the 
Gulf War and the onset of the 
illness. 

(e)  All opinions expressed should 
be supported by reference to 
pertinent evidence. 

4.  Upon receipt of the examination 
report, the RO should review it to ensure 
that it is adequate for adjudication 
purposes.  If the examination report is 
inadequate for any reason, the RO must 
return it to the examining physician and 
request that all questions be answered.

5.  Thereafter RO should consider the 
veteran's claims concerning service 
connection for a pulmonary disorder and 
for a right knee disorder.  If warranted, 
the veteran's claim of service connection 
for a pulmonary disorder should be 
evaluated under 38 C.F.R. § 3.317.  If 
either claim remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until he is notified.  
He may furnish additional evidence and argument while the 
case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  The 
purpose of this remand is to ensure due process and obtain 
additional medical information.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals


 

